JOSEPH M. WITHROW AND TAMMY J. WITHROW, HIS WIFE, Petitioners
v.
HOOSIER RACING TIRE CORP., MOTORDROME SPEEDWAY, INC., SMITHTON ENTERPRISES, INC., WHEEL SPECIALTIES, INC., CAROLE A. MILLER, D/B/A PRECISION CHASSIS & MACHINE, CARRY ALL PRODUCTS, INC., CARRY ALL PRODUCTS, CARRY ALL PRODUCTS, ETC., INC., SHAWN M. PHILLA, CAP RACING INC., CAP GLASS, INC., Respondents
PORT CITY RACING, INC., LANE AUTOMOTIVE, INC., A/K/A MOTOR STATE DISTRIBUTING, LEFTHANDER CHASSIS, INC., AND T. CLISE RACE CAR PARTS WAREHOUSE, Respondents
Nos. 122 WAL 2009, 123 WAL 2009, 124 WAL 2009
Supreme Court of Pennsylvania, Western District.
October 22, 2009.

ORDER
PER CURIAM.
AND NOW, this 22nd day of October 2009, the Petition for Allowance of Appeal is denied.